Case 2:85-cv-04544-DMG-AGR Document 1039-8 Filed 11/23/20 Page 1 of 8 Page ID
                                #:42126




                      Exhibit H
     Case 2:85-cv-04544-DMG-AGR Document 1039-8 Filed 11/23/20 Page 2 of 8 Page ID
                                     #:42127



 1    CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
      Carlos R. Holguín (Cal. Bar No. 90754)
 2    256 South Occidental Boulevard
 3    Los Angeles, CA 90057
      Telephone: (213) 388-8693
 4    Email: crholguin@centerforhumanrights.org
 5
      NATIONAL CENTER FOR YOUTH LAW
 6
      Leecia Welch (Cal. Bar No. 208741)
 7    Neha Desai (Cal. RLSA No. 803161)
 8    Poonam Juneja (Cal. Bar No. 300848)
      Freya Pitts (Cal. Bar No. 295878)
 9    Mishan Wroe (Cal. Bar No. 299296)
10    Melissa Adamson (Cal. Bar No. 319201)
      1212 Broadway, Suite 600
11    Oakland, CA 94612
12    Telephone: (510) 835-8098
      Email: lwelch@youthlaw.org
13
14
                              UNITED STATES DISTRICT COURT
15
16                           CENTRAL DISTRICT OF CALIFORNIA

17                                    WESTERN DIVISION

18
19    JENNY LISETTE FLORES, ET AL.,           No. CV 85-4544-DMG-AGRx
20          PLAINTIFFS,
21
      V.                                      DECLARATION OF LEECIA WELCH
22
      WILLIAM BARR, ATTORNEY GENERAL OF
23
      THE UNITED STATES, ET AL.,
24
25          DEFENDANTS.
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 1039-8 Filed 11/23/20 Page 3 of 8 Page ID
                                     #:42128



 1                                DECLARATION OF LEECIA WELCH
 2
 3    I, Leecia Welch, declare as follows:
 4
 5    1.    I am the Senior Director of Legal Advocacy and Child Welfare at the National
 6    Center for Youth Law (NCYL). I represent Plaintiffs in the above-titled action. If called
 7    to testify in this case, I would testify competently about these facts.
 8    2.    On November 6, 2020, in my role as Flores counsel, I requested client interviews
 9    of children in Office of Refugee and Resettlement (“ORR”) custody placed at Nexus
10    Children’s Hospital (“Nexus”) in Houston, Texas.
11                             Inaccuracies in Flores Placement Data
12    3.    On November 12, 2020, the day before my site visit to Nexus, Department of
13    Justice counsel Sarah Fabian emailed me an excel spreadsheet that I was told identified
14    the only three children in ORR custody placed at Nexus. As it turned out, this
15    information was inaccurate. As of November 13, there were six children in ORR custody
16    placed at Nexus, four of whom appear to have been there for six months or longer. One
17    child has been at Nexus for over a year.
18    4.    The “Out of Network Placements” tab of the monthly HHS Flores data reports is
19    supposed to list the children that ORR has placed in out of network facilities. However,
20    the three children missing from the November 12 excel spreadsheet were also missing
21    from the “Out of Network Placements” tab for the corresponding period. The HHS
22    Flores data reports only show these children in the “Census” tab and incorrectly indicate
23    they are currently placed in either long term foster care or various shelters.
24    5.    I find it concerning that ORR continues to have inaccurate information regarding
25    the location of children in out of network placements, who are among the most
26    vulnerable children in ORR custody. Plaintiffs’ counsel have raised this concern to
27    Department of Justice counsel Sarah Fabian, met and conferred regarding this issue on
28

                                                     1
     Case 2:85-cv-04544-DMG-AGR Document 1039-8 Filed 11/23/20 Page 4 of 8 Page ID
                                     #:42129



 1    November 19, and are awaiting an explanation as to why these children were not
 2    included in prior out of network data reports.
 3                         General Impressions of Nexus Children’s Hospital
 4    6.       On November 13, 2020, I arrived at Nexus and was provided a brief tour. A Nexus
 5    staff person and I discussed who I would be interviewing, and I indicated I would like to
 6    interview all of the children in ORR custody. At that point, based on communications
 7    with legal service providers, it was my understanding that there were five such children
 8    currently placed at Nexus. We discussed the fact that one of the children was only two
 9    years old and had been placed at Nexus due to very serious medical needs. Given that his
10    mother was there with him every day (including that day), I indicated that I would meet
11    with him if his mother was interested in speaking with me. The Nexus staff person
12    agreed to speak to the child’s mother on my behalf while I met with the other four
13    children. She subsequently informed me that the child’s mother was not interested in
14    speaking with me, and I decided to follow up with this mother another time out of respect
15    for her wishes and so as not to interfere with her time visiting her medically fragile child.
16    7.       During my brief tour of the hospital, I found it to be a typical medical facility.
17    Various children’s wings were connected by long hallways with secure double doors.
18    Personnel were dressed in hospital scrubs and stationed at various points in the hallways.
19    Walls in some of the children’s wings were brightly colored and there was a playground
20    for outdoor recreation, but otherwise the facility was a traditional, sterile hospital
21    environment.
22    8.       While at Nexus, I met with three children in the behavioral health wing, one child
23    who I believe was in a separate wing for children with behavioral and physical health
24    needs, and one child who was in the wing for patients with more intensive physical health
25    needs.
26                 Overmedication of Children Placed at Nexus Children’s Hospital
27    9.       As a children’s attorney, I have interviewed hundreds of children in government
28    custody over the last twenty years, including children living in group homes, residential

                                                       2
     Case 2:85-cv-04544-DMG-AGR Document 1039-8 Filed 11/23/20 Page 5 of 8 Page ID
                                     #:42130



 1    treatment centers, psychiatric hospitals, juvenile facilities, and prisons. I have met with
 2    enough children and youth over the years to assess whether a facility appears to be
 3    overmedicating its young patients. At Nexus, there were clear indications that the three
 4    children I met with in the behavioral health wing were on excessive medications based
 5    both on their physical appearance and their complaints about the effects of the
 6    medication, e.g. drowsiness during the day, agitation, shaky hands, slurred speech, and
 7    sleep interference at night.
 8    10.   Two youth, in particular, appeared to be on extremely high doses of medication. A
 9    sixteen-year-old youth was able to track our conversation and engage with me to some
10    degree but had a glazed over, vacant expression much of the time and reported to me that
11    he takes somewhere between fourteen to twenty pills a day. Although I do not know
12    exactly how many pills he takes each day, I know it is too many. Two independent child
13    psychiatrists have reviewed his medication regimen at Nexus and made this
14    determination. These pills make him feel tired during the day; yet he wakes up in the
15    middle of the night and is unable to fall back asleep. In his six months at Nexus, they
16    have forcibly injected him around five times. After he gets an injection, he sleeps for a
17    day and wakes up feeling desperate.
18    11.   A fifteen-year-old youth I met with appeared to be so overmedicated he could
19    barely talk or maintain eye contact. I observed his hands shaking and his speech was
20    slurred. He fell asleep repeatedly over a 20-minute period. When he was awake, he did
21    nothing but lay in bed drooling and staring blankly at his TV. Despite his difficulty
22    tracking my questions, he did look at me intensely for one brief moment and asked when
23    he could go home. He said he had been asking for voluntary departure for seven months.
24                    Excessive Lengths of Stay at Nexus Children’s Hospital
25    12.   In addition to my concerns regarding overmedication, the excessive length of time
26    children are staying at Nexus is also disturbing. Three of the children I spoke with have
27    been there for six months or longer. For the children with behavioral health needs, this
28    was particularly perplexing because the primary mental health intervention appeared to

                                                    3
     Case 2:85-cv-04544-DMG-AGR Document 1039-8 Filed 11/23/20 Page 6 of 8 Page ID
                                     #:42131



 1    be psychotropic medications. While youth shared that they had individual and group
 2    therapy, these modalities can be provided in a much less restrictive setting. It was not
 3    apparent from my conversations with youth that the treatment they were receiving could
 4    possibly justify keeping them in a highly restrictive hospital setting for such a long period
 5    of time. Youth shared that they spent the better part of their days confined in their
 6    hospital rooms with limited outside time and little to no education.
 7    13.   One fifteen-year-old youth I spoke to was sent to Nexus due to her weight, diabetes
 8    and issues with her knees. She has been there for over seven months. She would rather
 9    go back to the hielera than stay at Nexus because of how staff treat the children. When
10    she arrived at Nexus, she was told that once she met the doctor’s weight loss goal, she
11    could leave. But – once that weight goal had been met, she was told she would still have
12    to stay. Although I have not been able to assess the extent of her medical needs, I did
13    observe her moving around with a cane with no difficulty and checking her own blood
14    sugar levels. In our time together, there were no indications that her medical needs
15    continued to require her to live at a hospital.
16                  Lack of Educational Services at Nexus Children’s Hospital
17    14.   Children in ORR custody at Nexus are also not receiving adequate educational
18    services. Several reported that they received no education at all. It would be one thing if
19    a child were there for a week, stabilized, and then returned to their placement—but
20    children are staying for six months or longer with no educational services and little else
21    to do. According to my conversation with a Nexus staff person, the onus for setting up
22    an educational plan appears to be on the child’s designated ORR “shelter”. Nexus views
23    the shelter as the child’s guardian for purposes of arranging educational services through
24    the local school district. Youth who don’t have a designated local shelter, appear to get
25    no education. Youth who do receive educational services though the local district,
26    apparently get 1.5 hours a week of instruction and are given homework packets for the
27    rest of the week.
28

                                                        4
     Case 2:85-cv-04544-DMG-AGR Document 1039-8 Filed 11/23/20 Page 7 of 8 Page ID
                                     #:42132



 1                                Concerns about Separated Child
 2    15.    After finishing my interviews with the four children in ORR custody, I checked in
 3    with the Nexus staff point of contact to let her know I was wrapping up for the day. I
 4    asked her if there were any additional children in ORR custody we had not
 5    discussed. She then noted that there was one additional child but that she was
 6    “nonverbal” and wouldn’t be able to be interviewed. I said that wasn’t a problem, and
 7    that I would just meet with her briefly. The Nexus staff person then led me to another
 8    part of the hospital with patients who appeared to have more intensive physical health
 9    needs. She couldn’t remember exactly how long the child had been at Nexus but
10    mentioned it had been a very long time.
11    16.    Upon entry into the room, I observed a small child with perfectly coifed pigtails
12    under a pink Minnie Mouse blanket. She was connected to machines and was unable to
13    move or establish eye contact. An occupational therapist was standing next to her bed
14    and about 5 other health care workers were standing to the side of the room—I believe
15    receiving training on the child’s individualized needs.
16    17.    Hospital staff left me with the impression that the child’s father had abandoned
17    her. However, I have since learned that this child was separated from her father in August
18    2019 after they crossed the border together. He was deported before his daughter was in
19    a position to safely return to home country with him; they remain separated and without
20    any direct contact.
21    18.    Based on my observation and subsequent fact gathering, the child appears to be
22    well cared for. She has an independent Child Advocate who is appointed to advocate for
23    her best interests, and who is in contact with the child’s medical team, ORR staff, other
24    independent medical experts, and the child’s father.
25    19.    What is most disturbing and cruel is that this child’s father, who came here
26    seeking help and protection, has now been separated from his daughter for more than a
27    year. Although this child has now lived far longer than her predicted life expectancy, her
28

                                                   5
     Case 2:85-cv-04544-DMG-AGR Document 1039-8 Filed 11/23/20 Page 8 of 8 Page ID
                                     #:42133



 1    long-term prognosis remains poor and without swift intervention, she and her father may
 2    never see one another again.
 3
 4
 5    I declare under penalty of perjury that the foregoing is true and correct. Executed on this
 6    23rd day of November, 2020 at Boca Grande, Florida.
 7
 8                                           ____ __________________________________
 9                                                 Leecia Welch
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6
